    From:         Morello, Stephen [/O=CORPNYCHHC/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBO HF23SPDLT)/CN =RECl Pl ENTS/CN =881D6DB85F6C48A19B903EEE    B14520CE-MO RELLO, STEP]
   Sent:          3/7/2019 1:59:03 PM
   To:            Swenson, Andrea [swensona@nychhc.org]
   Subject:       RE: I am making mistakes so you don't have to!



   They definitely want him to be found fit. This is definitely one of the worst cases to mess up the pre-test twice


    From: Swenson, Andrea
   Sent: Thursday, March 07, 2019 1:52 PM
   To: Morello, Stephen
   Subject: RE: I am making mistakes so you don't have to!

   I don't even know what they are trying to find. I think they want him to be fit. Which is why he's throwing furniture and
   scored high on malingering. But the expert didn't do the correct pre-test for that so those results aren't valid. And Dr.
   Winkler did the pre-test and it was invalid so they couldn't get to the malingering one. And since then he has just been
   refusing to speak.


   From: Morello, Stephen
   Sent: Thursday, March 07, 2019 1:48 PM
   To: Swenson, Andrea <swensona@nychhc.org>
   Subject: RE: I am making mistakes so you don't have to!


    Maybe the judge will send it to another borough? There are 3 other clinics to pull doctors from haha


   From: Swenson, Andrea
   Sent: Thursday, March 07, 2019 12:33 PM
   To: Morello, Stephen <morellos@nychhc.org>
   Subject: RE: I am making mistakes so you don't have to!

    Hahaha I don't know. We are out of doctors here after this round!


    From: Morello, Stephen
   Sent: Thursday, March 07, 2019 12:32 PM
   To: Swenson, Andrea <swensona@nychhc.org>
   Subject: RE: I am making mistakes so you don't have to!


   At what point is the judge going to ask Beesh and Dr Ford to do the 730?


    From: Morello, Stephen
   Sent: Thursday, March 07, 2019 12:31 PM
   To: Swenson, Andrea <swensona@nychhc.org>
   Subject: RE: I am making mistakes so you don't have to!


    Hahaha good to know


   From: Swenson, Andrea
   Sent: Thursday, March 07, 2019 12:15 PM
   To: Morello, Stephen <morellos@nychhc.org>
   Subject: I am making mistakes so you don't have to!




Confidential                                                                                                           NYC_002606
    Note to you: don't involve Dr. Kaye with the EMT case. I just copied her on an email requesting transcripts and Beesh
   just told me she said she didn't want any part of it since she was the clinician in the first part. So if you have questions
    Monday as him or Mullan and Brayton.

   Andrea Swenson, LMHC, CCHP
   Correctional Health Services
   Administrative Director
   Forensic Psychiatric Evaluation Court Clinics
   Email: swcnsona:d Ychhc.org
   Cell: 646-285-3402

   NYC
   HEALTH+


    "Live Your Healthiest Life"
                                         ••




Confidential                                                                                                            NYC_002607
